Case 1:20-cr-00239-TSE Document 31-2 Filed 12/02/20 Page 1 of 4 PagelD# 118

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA

 

v. Case No. 1:20-CR-239-TSE
ALEXANDA AMON KOTEY, Hon. T.S. Ellis, TH
Defendant.
PROTECTIVE ORDER

 

This matter is before the Court on the parties’ joint request for entry of a stipulated
Protective Order restricting the disclosure and dissemination of the documents, electronic
records, and other information produced by the United States to the defendant as part of the
government’s discovery obligations in this case. These documents, electronic records, and other
information (“Protected Material”), shall be subject to the following Order:

1. The government shall disclose Protected Material to ALEXANDA AMON
KOTEY (“the defendant’) as part of its discovery obligations, in accordance with the Discovery
Order entered in this case, the Federal Rules of Criminal Procedure, and relevant case law.
Where Protected Material are produced electronically on disc, only the physical disc (and not the
individual electronic files) must be labeled “PROTECTED MATERIAL.”

2. The disclosure or provision of documents or materials by the government to the
defendant shall not operate as a waiver of any privilege or protection that could or may be
asserted by the holder of any such privilege or protection.

3. Access to Protected Material shall be restricted to persons authorized by this

Order, namely, the defendant, the defendant’s attorneys of record in this case, the employees of

1

 
Case 1:20-cr-00239-TSE Document 31-2 Filed 12/02/20 Page 2 of 4 PagelD# 119

or other persons working with the attorneys of record, and experts, investigators, or consultants

‘hired by the attorneys of record, who are performing work on behalf of the defendant.

4, The following restrictions are placed on the defendant, defendant’s attorney, and

the above-designated individuals, unless and until further ordered by the Court. The defendant,

the defendant’s attorney, and the above-designated individuals shall not:

a.

allow any other person to make copies of Protected Material for, or allow
copies of any kind to be made by, any other person;

all ow any other person to take photos of the Protected Material, manually
copy information contained thereon, or otherwise reproduce any
information contained in the documents including, but not limited to, any
personal identifying information (PID contained therein;

allow any other person to read Protected Material; and

use the Protected Material or information contained therein for any
purpose other than preparing to defend against the criminal charges in
this matter.

The defense team shall not otherwise disseminate the Protected Material
except as provided in this Order and may not post such information on any

social media or internet site, including on the Court’s public-filing system.

5. Protected Material may not be left in the custody or control of the defendant at

any jail or prison. Additionally, the defendant is prohibited from reviewing any Protected

Material outside the presence of any person authorized by this Order.

6. The defendant’s attorney shall inform any person to whom disclosure may be

made pursuant to this Order of the existence and terms of this Order.
Case 1:20-cr-00239-TSE Document 31-2 Filed 12/02/20 Page 3 of 4 PagelD# 120

7. Nothing in this Order shall restrict use by the defendant’s attorney of Protected
Material or information during the defendant’s investigation of the allegations and preparation of
his defenses or introduction as evidence at trial, except that the defendant’s attorney will notify
the government prior to trial of any Protected Material that it wishes to introduce at trial so that
the government may seek an additional order sealing the documents and information contained
therein from public disclosure as necessary. Where appropriate, however, the defendant’s
attorney must redact any personal identifying information in the Protected Material, in
accordance with Federal Rule of Criminal Procedure 49.1, Local Criminal Rule 47, and the U.S.
District Court for the Eastern District of Virginia Guide to February 15, 2005 Local Rule
Amendments Concerning Personal Identifiers.

8. Prior to the disclosure of any Protected Material to a person not identified in
Paragraph 3 of this Order, counsel for the defendant must first receive permission from the
government or the Court for such disclosure. Such permission may be requested ex parte.

9. Upon conclusion of this action, and consistent with the ethical responsibilities of
defense counsel, the defendant’s attorney shall return to government counsel, or destroy and
certify to government counsel the destruction of, all Protected Material within a reasonable
period of time, not to exceed thirty days after the last appeal is final.

IT IS SO ORDERED.

Date:

 

Alexandria, Virginia Hon. T.S. Ellis, I
United States District Judge
Case 1:20-cr-00239-TSE Document 31-2 Filed 12/02/20 Page 4 of 4 PagelD# 121

WE ASK FOR THIS:

G, Zachary Terwilliger
United States Attorney

By: (hu M pa

Dennis M. Fitzpat ck

Raj Parekh

John T, Gibbs

Aidan Taft Grano

Assistant United States Attorneys

 

 

LREEXANDA AMON KOTEY
Defendant

Brooke Sealy Rupert
Barry Coburn
Counsel for the Defendant
